Citation Nr: 1737550	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-44 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating for residuals of kidney stones.

2.  Entitlement to service connection for left knee degeneration. 

3.  Entitlement to service connection for right knee degeneration.  

4.  Entitlement to service connection for right ankle condition.

5.  Entitlement to service connection for left leg condition.

6.  Entitlement to service connection for right hip degenerative changes and tear.

7.  Entitlement to service connection for left ankle possible calcaneus fracture.

8.  Entitlement to service connection for left hip condition. 

9.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for bilateral hearing loss.

10.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) of the Houston, Texas Regional Office (RO).  


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that a withdrawal of all issues on appeal appeal was requested.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

Here, the Veteran submitted written notification to VA in March 2017, requesting a withdrawal of issues on appeal.  See March 1, 2017 correspondence.  Hence, there remain no allegations of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the issues on appeal, and they are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


